Case 9:20-cv-82232-AMC Document 6 Entered on FLSD Docket 12/23/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 9:20-cv-82232-AMC/DLB

 CHARLES POST,

        Plaintiff,

 v.

 EAST COAST METAL
 STRUCTURES CORP.,

       Defendant.
 ______________________________________/

                                  NOTICE OF APPEARANCE

        The undersigned attorney, JOSE A. RODRIGUEZ, ESQ. of THE SOTO LAW GROUP,

 hereby gives notice of his appearance in this action as counsel for Defendant, EAST COAST

 METAL STRUCTURES CORP.

        All parties shall take notice that all future pleadings, notices, correspondence and any and

 all other pertinent data pertaining to the above-styled cause shall be furnished to undersigned

 counsel at the address listed below.

        Dated: December 23, 2020.

                                                  By: s/ Jose A. Rodriguez
                                                     Jose A. Rodriguez, Esq.
                                                     Florida Bar No. 84616
                                                     SOTO LAW GROUP, P.A.
                                                     Attorneys for Defendant, EAST COAST
                                                     METAL STRUCTURES, CORP.
                                                     2400 E. Commercial Blvd., Suite 400
                                                     Fort Lauderdale, FL 33308
                                                     Telephone: (954) 567-1776
                                                     Email(s):      jose@sotolawgroup.com
                                                                    rebecca@sotolawgroup.com
                                                                    eservice@sotolawgroup.com




                                                 1
Case 9:20-cv-82232-AMC Document 6 Entered on FLSD Docket 12/23/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 23rd day of December, 2020, the foregoing document

 was filed with the Clerk of Court using the Court’s CM/ECF system, which will generate

 notification to all counsel of record, or pro se parties as may be identified below, thereby notifying

 all parties of record.

                                                    By: s/ Jose A. Rodriguez
                                                       Jose A. Rodriguez, Esq.
                                                       Florida Bar No. 84616




                                                   2
